PER CURIAM.
Pursuant to the authority of Lee v. Lee, 309 So.2d 26, Fla.App.2d 1975, a trial court has jurisdiction to hear evidence and decide whether a modification of rehabilitative alimony should be granted or, if the circumstances warrant, a complete revisitation of the alimony question.
Therefore, the trial court erred in holding that it was limited in its jurisdiction to only extending the rehabilitative alimony.
Accordingly, the order appealed is reversed and the case remanded for a hearing in accordance with this opinion.
HOBSON, Acting C. J., and GRIMES and SCHEB, JJ., concur.